UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-5147


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALEJANDRO DIAZ-GUTIERREZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00114-FDW-CH-1)


Submitted:    September 21, 2009             Decided:   December 7, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D.   Baker  McIntyre,   III,  Charlotte,   North   Carolina, for
Appellant.   Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alejandro       Diaz-Gutierrez              was        convicted       of     illegal

reentry following removal from the United States, in violation

of 8 U.S.C. § 1326(a) (2006).                The district court sentenced him

to    seventy-two     months      in     prison.             Diaz-Gutierrez            appeals,

contending that the admission of a warrant of deportation into

evidence     violated      the        Confrontation           Clause        of     the      Sixth

Amendment.     We affirm.

           We     review         evidentiary            rulings           implicating           the

Confrontation Clause de novo.                    United States v. Abu Ali, 528

F.3d 210, 253 (4th Cir. 2008), cert. denied, 129 S. Ct. 1312

(2009).    The Confrontation Clause bars “admission of testimonial

statements of a witness who did not appear at trial unless he

was   unavailable     to       testify,      and   the        defendant          had   a    prior

opportunity for cross-examination.”                    Crawford v. Washington, 541

U.S. 36, 53-54 (2004).                “As Crawford and later Supreme Court

cases   make    clear,     a    statement        must        be    ‘testimonial’           to    be

excludable under the Confrontation Clause.”                               United States v.

Udeozor, 515 F.3d 260, 268 (4th Cir. 2008) (citing Davis v.

Washington, 547 U.S. 813 (2006)).

           Documents       “created          for       the    administration               of   an

entity’s   affairs     and      not    for   the       purpose       of    establishing         or

proving    some     fact   at     trial      .     .    .     are     not     testimonial.”

Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527, 2539-40 (2009).

                                             2
A   warrant   of   deportation           is    “not   made      in    anticipation   of

litigation[.]      .   .     .    [I]t    is      simply    a     routine,    objective

cataloging of an unambiguous factual matter.”                         United States v.

Bahena-Cardenas,       411       F.3d    1067,     1075    (9th      Cir.   2005).   We

conclude, as have all Circuits to have considered the question,

that a warrant of deportation is nontestimonial and therefore

“not subject to the requirements of the Confrontation Clause.”

See United States v. Burgos, 539 F.3d 641, 645 (7th Cir. 2008)

(collecting cases).          Therefore, the district court did not err

in admitting the warrant of deportation into evidence.

           We accordingly affirm.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                              3